Citation Nr: 1628722	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 USCA § 1151 for loss of metatarsal bone of the left great toe as a result of podiatry treatment at a Department of Veterans Affairs medical facility in March 2007, June 2007, and August 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1978 to January 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2011, the Veteran testified at a travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the physical claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The Board recognizes that the Veteran's representative attempts to raise the issue of entitlement to a mental disorder secondary to the disability claimed on appeal in a May 2016 Informal Hearing Presentation.  The Veteran and her representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board previously remanded this issue in April 2015 to obtain a VA opinion with regard to whether the Veteran's additional conditions of the left foot were proximately caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA furnishing the care or due to an event not reasonably foreseeable.  The Board expressly requested that the examiner comment on the Veteran's additional foot disabilities of status post bunionectomy, status post first metatarsal head resection with residual of persistent pain, left foot osteomyelitis and cellulitis of the left foot.  

After reviewing the Veteran's claims folder and issuing the February 2016 opinion, the VA examiner found that the Veteran's infection of the left foot was not caused by any VA treatment or any carelessness, negligence, lack of skill or incidence of fault on the part of the VA.  The opining podiatrist provided a thorough analysis of the Veteran's history and supporting explanation for his opinion, he failed to specifically address the Veteran's additional conditions of the left foot as outlined in the April 2015 remand.  Accordingly, an addendum shall be requested from the 2015 examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the 2015 VA examiner.  If that examiner is unavailable, another similarly qualified examiner may provide the opinion.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

First, the examiner must state whether the findings of the 2015 opinion report apply to each of the diagnosed foot disabilities, including status-post bunionectomy, status-post metatarsal head resection, osteomyelitis, and cellulitis.   

Second, if the answer to the first question is yes, then no other opinion is needed.  If the answer is no, then provide an opinion regarding whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's post-August 2007 additional disabilities of status post bunionectomy, status post first metatarsal head resection with residual of persistent pain, left foot osteomyelitis, and cellulitis of the left foot are caused by the VA treatment in March 2007, June 2007, and August 2007.

Third, if the answer to that question is yes, then provide an opinion regarding whether it is at least as likely as not (a probability of 50 percent or greater) that the additional disabilities of status post bunionectomy, status post first metatarsal head resection with residual of persistent pain, left foot osteomyelitis, and cellulitis of the left foot are due to a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or b) an event that was not reasonably foreseeable.  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.

2.  Ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

